Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  May 1, 2020                                                     Bridget M. McCormack,
                                                                                 Chief Justice

                                                                        David F. Viviano,
                                                                        Chief Justice Pro Tem
  159660-1(91)
                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
                                                                    Richard H. Bernstein
                                                                    Elizabeth T. Clement
  MAEGAN TURNER, by WALTER SAKOWSKI,                                Megan K. Cavanagh,
  Conservator,                                                                        Justices
               Plaintiff,
  and
  RIVERVIEW MACOMB HOME &
  ATTENDANT CARE, LLC,
           Intervening Plaintiff,
                                               SC: 159660
  v                                            COA: 339624
                                               Wayne CC: 16-002031-NF
  FARMERS INSURANCE EXCHANGE,
           Defendant/Cross-Plaintiff/
           Cross-Defendant-Appellee,
  and
  ENTERPRISE LEASING CORPORATION OF
  DETROIT, LLC and EAN HOLDINGS, LLC,
            Defendants/Cross-Defendants-
            Appellants,
  and
  ESTATE OF JASON PUCKETT, by GARY
  DUANE RUPP, Personal Representative,
            Defendant/Cross-Plaintiff,
  and
  PATSY VILLNEFF and TAMERA HARPER,
             Defendants/Cross-Defendants.
  _________________________________________/
                                                                                                              2

JONTE EVERSON,
         Plaintiff,
                                                                 SC: 159661
v                                                                COA: 339815
                                                                 Washtenaw CC: 16-000359-NF
FARMERS INSURANCE EXCHANGE,
         Defendant/Third-Party
         Plaintiff-Appellee,
and
ENTERPRISE LEASING COMPANY,
           Third-Party Defendant-Appellant.
_________________________________________/

      On order of the Chief Justice, the motion of PV Holding Corp. and Avis Budget
Group, Inc. to file a brief amicus curiae consistent with MCR 7.312(H)(3) and (4) is
GRANTED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 1, 2020

                                                                            Clerk